192 F. Supp. 2d 1381 (2002)
In re McDONALD'S CORP. PROMOTIONAL GAMES LITIGATION
No. MDL 1437.
Judicial Panel on Multidistrict Litigation.
February 21, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA, JULIA SMITH GIBBONS,[*] D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.

TRANSFER ORDER
WILLIAM TERRELL HODGES, Chairman.
This litigation currently consists of the seven actions listed on the attached Schedule A and pending, respectively, in the District of Arizona, the Eastern District of Arkansas, the Northern District of Florida, the Northern District of Illinois, the District of New Jersey, the Eastern District of Pennsylvania, and the Western District of Tennessee.[1] Before the Panel is a motion pursuant to 28 U.S.C. § 1407 *1382 brought by common defendant McDonald's Corporation (McDonald's) for coordinated or consolidated pretrial proceedings of the actions in this litigation in the Northern District of Illinois. Defendants Simon Marketing, Inc., and its parent company Simon Worldwide, Inc. (collectively Simon) support the motion, while plaintiffs in the Eastern District of Arkansas action do not oppose 1407 centralization.
On the basis of the papers filed and hearing session held, the Panel finds that the seven actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Northern District of Illinois will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share claims concerning alleged corruption of promotional games related to McDonald's during the time period 1995 through 2001. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, including those with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
We are persuaded that the Northern District of Illinois is the appropriate transferee forum for this docket. We note that i) no responding party opposes selection of the Northern District of Illinois; ii) one action is already pending there as is an action filed by McDonald's against co-defendant Simon; iii) common defendant McDonald's has its headquarters within the district, so relevant witnesses and documents are likely to be found there; and iv) the geographically central district will be a convenient location for a litigation already nationwide in scope.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the Northern District of Illinois are transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable Matthew F. Kennelly for coordinated or consolidated pretrial proceedings with the action listed on Schedule A and pending in that district.

SCHEDULE A
MDL-1437In re McDonald's Corp. Promotional Games Litigation
District of Arizona

Alison Reiter v. Simon Worldwide, Inc., et al., C.A. No. 2:01-1899
Eastern District of Arkansas

Lee Ohaber, et al. v. McDonald's Corp., C.A. No. 4:01-543
Northern District of Florida

Cameron McCoy, et al. v. McDonald's Corp., C.A. No. 4:01-431
Northern District of Illinois

Nick Popovich v. McDonald's Corp., et al., C.A. No. 1:01-6622
District of New Jersey

Maria Casagrande v. McDonald's Corp., et al., C.A. No. 1:01-4038
Eastern District of Pennsylvania

Donald R. Stone v. McDonald's Corp., et al., C.A. No. 2:01-5043
Western District of Tennessee

David Allen v. McDonald's Corp., et al., C.A. No. 2:01-2801
NOTES
[*]   Judge Gibbons took no part in the decision of this matter.
[1]  The Section 1407 motion before the Panel also pertained to an action in the Southern District of Florida. Judge Adalberto Jordan of that district remanded the action to state court on January 28, 2002, and, accordingly, the question of Section 1407 transfer with respect to the action is now moot.

Also, in addition to the seven actions before the Panel, the movant has identified five related federal court actions pending, respectively, in the District of District of Columbia, the Western District of Kentucky, the Middle District of Louisiana, the Eastern District of Missouri, and the Northern District of Ohio. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).